Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bob Stearns on 11 August 2022.
The application has been amended as follows: 
Cancel claim 19.
Allowable Subject Matter
Claims 11-1 allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, GB 543,573 hereinafter '573 and "Materials and Design" by Bolzoni et al. hereinafter Bolzoni, was presented in a previous Office Correspondence.
‘573 teaches a method for producing a preform of a valve body of a hollow valve (Title), comprising the following steps: providing a workpiece (10) and a forming punch (21) (Fig 2; Pg 2, Ln 13-16, 56-61); inserting a powder (14) as a protective coating between the workpiece (10) and the forming punch (21) (Fig 2; Pg 2, Ln 27-39); and compressive forming of the workpiece (10) for creating said preform (24) (Fig 2-3; Pg 2, Ln 56-61, 116-126). Bolzoni teaches using Ti-Fe powder to manufacture powder metal parts themselves (pg 319, first column, section “3. Results and discussion”, second paragraph). 
However the prior art does not teach or fairly suggest that a powder comprising iron oxide or Ti-Fe as a protective coating is inserted between the workpiece and the forming punch and then compressive forming of the workpiece with the forming punch and the powder therebetween for creating said preform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726     



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726